Case 2:20-cv-03520-SJF-SIL Document 5 Filed 08/10/20 Page 1 of 1 PagelD #: 28

AFFIDAVIT OF SERVICE

STATE OF NEW YORK )
, )SS.:
COUNTY OF NASSAU _ )
ARIF ALTINTAS, being sworn, deposes and says:

I am not a party to the action, am over 18 years of age, and
reside in West Islip, NY.

On August 10, 2020, at 11:30am, I served the within:

SUMMONS AND COMPLAINT,
Schotte, et. al. v. Sawasdee LLC, et. al., 20-CV-3520

on SAWASDEE LLC

by delivering a true copy to:

AJ, Sawasdee LLC, 395 South Oyster Bay Road, Plainview, NY 11803
who stated that he was authorized to accept service of process.
The person served is described as follows:

Ale Female

 

White Skin .
Black Skin &~ ARIF ALTINTAS

Brown Skin

Hair Color: Black Sworn to before me this
° Cp
Approx. age: O years old |O™ aay of Hou , 2020

/
Approx. height: / |

Approx. weight: | xO lbs. LE,
i J

NOTARY PUBLIC

 

 

RAYMOND NARDO
Notary Publlo, State of New York
No. 02NA5012039
‘ Quatified in Nassau
Commission Expires on June 16, 2023
